                 Case 2:20-cv-00833-JCC Document 7 Filed 07/08/20 Page 1 of 2



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   CODY LEE SHEARER and ALICIA L.                           CASE NO. C20-0833-JCC
     POTTER,
10
                                                              ORDER
11                              Plaintiffs,
            v.
12
     FEDERAL BUREAU OF INVESTIGATION,
13   SEATTLE DIVISION,
14                              Defendant.
15

16          This matter comes before the Court on Defendant’s motion to dismiss Plaintiffs’
17   complaint pursuant to Federal Rule of Civil Procedure 12(b)(6) (Dkt. No. 6). Plaintiffs have
18   failed to respond to Defendant’s motion. If a plaintiff fails to respond to a defendant’s motion to
19   dismiss, then a district court may dismiss the case without reaching the merits. See W.D. Wash.
20   Local Civ. R. 7(b)(2); Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995); Marcus v. ABC
21   Signature Studios, Inc., 279 F. Supp. 3d 1056, 1063 (C.D. Cal. 2017). The Court finds that
22   approach appropriate here. Consequently, the Court DISMISSES Plaintiffs’ complaint without
23   prejudice. The Clerk is DIRECTED to close this case.
24          //
25          //
26          //

     ORDER
     C20-0833-JCC
     PAGE - 1
              Case 2:20-cv-00833-JCC Document 7 Filed 07/08/20 Page 2 of 2




 1          DATED this 8th day of July 2020.




                                               A
 2

 3

 4
                                               John C. Coughenour
 5                                             UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C20-0833-JCC
     PAGE - 2
